Irvin, J.
Upon examination of this case, these appear to be the facts: On the 27th day of January, 1844, the plaintiff in error was, upon the return of an execution against Washington Philo at the suit of the defendant in error, summoned to appear before the justice as garnishee. Upon the appearance of the garnishee, the justice is found to have made this entry and judgment: £ £ At 6 o’ clock the parties appeared, and interrogatories put by the court to the garnishee touching his liability to Washington Philo, and he stated, under oath, that he was not indebted to the said Washington Philo, and upon which the court rendered judgment in favor of the garnishee, Benjamin P. Phillips, in the sum of five dollars damages, and costs of suit seventy-four cents.”
It is admitted, as it must be, that the justice erred in giving the judgment of $5.00; but it is insisted, that the garnishee was entitled, upon discharge, to his costs. Upon the examination of the case it will be seen, that he gave no judgment of discharge and costs in favor of the garnishee, as he might have done, but gave a *514judgment entire for $5.00 and costs of suit. To reverse this judgment, the case was taken to the district court, where it was reversed with costs.
The court is unanimous in the opinion, that the judgment of the district court was correct, and therefore affirm it with costs.